DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The Preliminary Amendment filed 11 April 2020 has been entered and considered. Claim 11 has been amended. Claims 1-15, all the claims pending in the application, are rejected. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “SSR algorithm” without conveying the meaning of the acronym, thereby rendering the claim unclear. When examining the claim on its merits, the acronym will be interpreted to mean “Scalable Sampling Rate” consistent with the meaning set forth in the specification (third paragraph on page 6).
Claims 6-7 are rejected by virtue of their dependency on claim 5. 
Claim 9 recites “the SSR algorithm” without conveying the meaning of the acronym, thereby rendering the claim unclear. Also, there is insufficient antecedent basis for this limitation in the claims. When examining the claim on its merits, the acronym will be interpreted to mean 
Claim 11 is rejected by virtue of its dependency on claim 9.
Claim 10 recites “the SSR algorithm” without conveying the meaning of the acronym, thereby rendering the claim unclear. Also, there is insufficient antecedent basis for this limitation in the claims. When examining the claim on its merits, the acronym will be interpreted to mean “Scalable Sampling Rate” consistent with the meaning set forth in the specification (third paragraph on page 6).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN104299011 to Wu (hereinafter “Wu”).
As to independent claim 1, Wu discloses a method for analyzing water content of skin by means of skin image comprising: performing skin feature analysis on the skin image, and obtaining water content of the skin according to the skin features ([0020-0054] 
As to claim 2, Wu further teaches that the skin features include glossiness and smoothness ([0031-0054] disclose that the skin features include a non-greasy degree (interpreted as the claimed glossiness since the non-greasy degree is based on maximum brightness values which are indicative of gloss/shine) and a smoothness degree). 
As to claim 3, Wu further teaches that the step of obtaining water content of the skin according to the skin features, includes determining the skin to be oily skin if the glossiness is oily; the skin to be dry skin if the glossiness is lack of glossiness ([0031-0054] discloses that if the non-greasy (glossiness) degree is used to determine that the skin is oily if greasy or that the skin is dry if non-greasy). 

As to independent claim 12, Wu discloses a device for analyzing water content of skin by means of skin image comprising: a lens module, for a large shooting range of the skin image, a processor controlling the lens module, being configured to execute program instructions that perform skin feature analysis on the skin image and obtain water content of the skin according to the skin features; a memory connected to the processor, being used to store the program instructions for the processor ([0020-0054] discloses a method for classifying skin in a face image as dry, neutral, or oily which are indicative of water content in the skin, the method including obtaining the face image and calculating skin features including a non-greasy degree and a smoothness degree in order to arrive at the classification; the claimed 
Claims 13-14 recite features nearly identical to those recited in claims 2-3, respectively. Accordingly, claims 13-14 are rejected for reasons similar to those discussed above in conjunction with claims 2-3, respectively. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of CN104732214A to Wu (hereinafter “Wu2”).
As to claim 4, Wu does not expressly disclose that when the glossiness is shiny, the skin is judged as oily skin if the smoothness is large pores with rough texture; the skin is judged as dry skin if the smoothness is relatively rough; the skin is judged as neutral skin if the smoothness is smooth and delicate. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu to utilize a formula for classifying skin as dry, neutral, or oily in the manner taught by Wu2 to arrive at the claimed conditions discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to more accurately classify the skin moisture content. 

As to claim 8, Wu does not expressly disclose that the smoothness is obtained by calculating a skin roughness and an average pore area. However, Wu2 discloses calculating a combined score of smoothness and trench which is based on average pore area ([0028-0032, 0072]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu to calculate a smoothness metric based on skin roughness and an average pore area, as taught by Wu2, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to 

Claim 15 recites features nearly identical to those recited in claim 4. Accordingly, claim 15 is rejected for reasons similar to those discussed above in conjunction with claim 4. 

Allowable Subject Matter
Claims 5-7 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the rejections under 35 USC 112 are overcome. 

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Egawa (“Extended Range Near-Infrared Imaging of Water and Oil in Facial Skin”) and Arimoto (“Estimation of Water Content Distribution in the Skin Using Dualband Polarization Imaging”) both disclose imaging techniques for measuring the water content of skin. 
Fukuda (U.S. Patent Application Publication No. 2014/0092307) contemplates the use of a single-scale retinex SSR model for brightness extraction in images. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486. The examiner can normally be reached noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN M CONNER/Primary Examiner, Art Unit 2663